EXHIBIT 10.1

 

FIRST AMENDMENT TO FIFTH SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

(REVOLVING LINE OF CREDIT LOAN)

 

THIS FIRST AMENDMENT TO FIFTH SUPPLEMENT TO THE MASTER LOAN AGREEMENT (this
“Fifth Supplement”), dated as of December 30, 2010, is between AGSTAR FINANCIAL
SERVICES, PCA (the “Lender”) and HERON LAKE BIOENERGY, LLC, a Minnesota limited
liability company (the “Borrower”), and supplements that certain Fourth Amended
and Restated Master Loan Agreement, dated October 1, 2007, between the Lender
and the Borrower (as the same may be amended, modified, supplemented, extended
or restated from time to time, the “MLA”).

 

1.             Definitions.  As used in this Fifth Supplement, the following
terms shall have the following meanings.  Capitalized terms used and not
otherwise defined in this Fifth Supplement shall have the meanings attributed to
such terms in the MLA.  Terms not defined in either this Fifth Supplement or the
MLA shall have the meanings attributed to such terms in the Uniform Commercial
Code, as enacted in the State of Minnesota and as amended from time to time.

 

“Availability Date” shall have the meaning specified in Section 5 of this Fifth
Supplement.

 

“Borrowing Base” means, at any time, the lesser of: (a) $6,750,000.00; or
(b) commencing sixty days after start-up of operations, the sum of: (i) 75% of
Borrower’s Eligible Accounts Receivable; plus (ii) 75% of Borrower’s Eligible
Inventory.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit A
attached hereto properly completed and duly executed by an authorized officer of
the Borrower.

 

“Eligible Accounts Receivable” means all unpaid Accounts, net of any credits,
except the following shall not in any event be deemed Eligible Accounts:

 

(a)  That portion of Accounts unpaid 30 days or more after the invoice date:

 

(b)  That portion of Accounts that is disputed or subject to a claim of offset
or a contra account;

 

(c)  That portion of Accounts not yet earned by the final delivery of goods or
rendition of services, as applicable, by any Borrower to the customer;

 

(d)  Accounts owed by any unit of government, whether foreign or domestic except
Incentive Payments will be considered a part of Eligible Accounts as defined in
this Agreement;

 

(e)  Accounts owed by an account debtor located outside the United States;

 

(f)  Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;

 

(g)  Accounts owed by a shareholder, Guarantor, Affiliate, officer or employee
of any Borrower;

 

--------------------------------------------------------------------------------


 

(h)  Accounts not subject to a duly perfected security interest in the Lender’s
favor or which are subject to any lien, security interest or claim in favor of
any Person other than the Lender, including, without limitation, any payment or
performance bond;

 

(i)  That portion of Accounts that has been restructured, extended, amended or
modified;

 

(j)  That portion of Accounts that constituted advertising, finance charges,
service charges or sales or excise taxes; and

 

(k)  Accounts, or portions thereof, otherwise deemed ineligible by the Lender,
in its sole discretion, exercised reasonably.

 

“Eligible Inventory” means all inventory held for ultimate sale or lease, or
which has been or will be supplied under contracts of service, or which are raw
materials, work in process, or materials used or consumed in the Borrower’s
business and that has been specifically identified and accepted by the Lender,
excluding all of the following inventory:

 

(a)         Covered by documents of title, instruments, or chattel paper when
these documents, instruments and paper are not owned and held by the Borrower or
are subject to competing claims, liens or encumbrances.

 

(b)  Intended to be sold outside of the ordinary course of business.

 

(c)                Consigned, sold or leased to others or on consignment or
lease from others or subject to a bailment.

 

(d)   Subject to a competing claim, lien or encumbrance.

 

(e)          Paid for in advance with progress payments or any other sums to the
Borrower in anticipation of the sale and delivery of inventory.

 

(f)   Obsolete or unusable in the ordinary course of business.

 

(g)  Inventory of work in progress.

 

(h) Inventory that the Lender, in its sole discretion, disqualifies as Eligible
Inventory, exercised reasonably.

 

“Incentive Payments” means any and all federal or state governmental subsidies,
payments, transfers or other benefits, whether now or hereafter established,
received by the Borrower in any fiscal year aged less than 120 days.

 

“Letters of Credit” shall have the meaning specified in Section 7 of this Fifth
Supplement.

 

“Maximum Rate” shall have the meaning specified in Section 8 of this Fifth
Supplement.

 

“Monthly Payment Date” means the first (1st) day of each calendar month.

 

“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding under this Fifth Supplement and the Revolving Line
of Credit Note.

 

2

--------------------------------------------------------------------------------


 

“Outstanding Revolving Advance” means the total Outstanding Credit under this
Fifth Supplement and the Revolving Line of Credit Note.

 

“Revolving Advance” means an advance under this Fifth Supplement and the
Revolving Line of Credit Note.

 

“Revolving Line of Credit Loan” shall have the meaning specified in Section 2 of
this Fifth Supplement.

 

“Revolving Line of Credit Loan Commitment” shall have the meaning specified in
Section 2 of this Fifth Supplement.

 

“Revolving Line of Credit Loan Maturity Date” shall mean March 1, 2011.

 

“Revolving Line of Credit Loan Termination Date” shall have the meaning
specified in Section 2 of this Fifth Supplement.

 

“Unused Commitment Fee” shall have the meaning specified in Section 6(d) of this
Fifth Supplement.

 

2.             Revolving Line of Credit Loan Commitment.  On the terms and
conditions set forth in the MLA and this Fifth Supplement, Lender agrees to make
one or more advances (collectively, the “Revolving Line of Credit Loan”) to the
Borrower, during the period beginning on the Availability Date (as defined in
Section 5 of this Fifth Supplement) and ending on the Business Day immediately
preceding the Revolving Line of Credit Loan Maturity Date (as hereinafter
defined in this Section 2) (the “Revolving Line of Credit Loan Termination
Date”), in an aggregate principal amount outstanding at any one time not to
exceed $6,750,000.00 (the “Revolving Line of Credit Loan Commitment”) provided,
however, that at no time shall the Outstanding Revolving Advance exceed the
Borrowing Base.  The Revolving Line of Credit Loan Commitment shall expire at
12:00 noon Central time on the Revolving Line of Credit Loan Maturity Date.
Subject to Section 7 of this Fifth Supplement, under the Revolving Line of
Credit Loan Commitment amounts borrowed and repaid or prepaid may be reborrowed
at any time prior to and including the Revolving Line of Credit Loan Termination
Date.

 

3.             Purpose.  The purposes for which advances under the Loan may be
used are for general corporate and operating purposes of the Borrower and its
subsidiaries, including closing costs and fees associated with the Revolving
Line of Credit Loan. The Borrower agrees that the proceeds of the Loan are to be
used only for the purposes set forth in this Section 3.

 

4.             Repayment of the Revolving Line of Credit Loan.  The Borrower
will pay interest on the Revolving Line of Credit Loan on the first day of each
month, commencing on the first Monthly Payment Date following the date on which
the first Advance is made on the Revolving Line of Credit Loan, and continuing
on each Monthly Payment Date thereafter until the Revolving Line of Credit Loan
Maturity Date.  On the Revolving Line of Credit Loan Maturity Date, the amount
of the then unpaid principal balance of the Revolving Line of Credit Loan and
any and all other amounts due and owing hereunder or under any other Loan
Document relating to the Revolving Line of Credit Loan will be due and payable. 
If any Payment Date is not a Business Day, then the principal installment then
due shall be paid on the next Business Day and shall continue to accrue interest
until paid.

 

5.             Availability. Subject to the provisions of the MLA and this Fifth
Supplement, during the period commencing on the date on which all conditions
precedent to the initial advance under the Revolving Line of Credit Loan are
satisfied (the “Availability Date”) and ending on the Revolving Line

 

3

--------------------------------------------------------------------------------


 

of Credit Loan Termination Date, advances under the Revolving Line of Credit
Loan will be made as provided in this Fifth Supplement.

 

6.             Making the Advances.

 

(a)           Revolving Advances.  Each Revolving Advance shall be made, on
notice from the Borrower (a “Request for Advance”) to the Lender delivered
before 12:00 Noon (Minneapolis, Minnesota time) on a Business Day which is at
least three (3) Business Days prior to the date of such Revolving Advance
specifying the amount of such Revolving Advance, provided that, no Revolving
Advance shall be made while an Event of Default exists or if the interest rate
for such LIBOR Rate Accounts would exceed the Maximum Rate. Any Request for
Advance applicable to a Revolving Advance received after 12:00 Noon
(Minneapolis, Minnesota time) shall be deemed to have been received and be
effective on the next Business Day.  The amount so requested from the Lender
shall, subject to the terms and conditions of this Fifth Supplement, be made
available to the Borrower by: (i) depositing the same, in same day funds, in an
account of the Borrower; or (ii) wire transferring such funds to a Person or
Persons designated by the Borrower in writing.

 

(b)           Requests for Advances Irrevocable. Each Request for Advance shall
be irrevocable and binding on the Borrower and the Borrower shall indemnify the
Lender against any loss or expense it may incur as a result of any failure to
borrow any Advance after a Request for Advance (including any failure resulting
from the failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in Article III of this Fifth Supplement),
including, without limitation, any loss (including loss of anticipated profits)
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Lender to fund such Advance when such Advance, as a
result of such failure, is not made on such date.

 

(c)           Minimum Amounts.  Each Revolving Advance shall be in a minimum
amount equal to $10,000.00.

 

(d)           Unused Commitment Fee.  Borrower agrees to pay to the Lender an
Unused Commitment Fee on the average daily unused portion of the Revolving Line
of Credit Loan Commitment from the effective date of this Agreement until the
Revolving Line of Credit Loan Maturity Date. Such Unused Commitment Fee shall be
equal to a rate of 0.25% per annum, payable in arrears in quarterly installments
on the first (1st) day of each third month after the effective date of this
Agreement.

 

(e)           Draft Loan Program.  At the Borrower’s request and at the Lender’s
sole discretion, the Borrower may obtain a Revolving Advance by using draft
forms furnished by the Lender to the Borrower, subject to the following terms
and conditions:

 

(i)            Borrower Authorization and Responsibility.  The Borrower shall be
deemed to have authorized and directed the Lender and its duly authorized agents
to accept drafts and to disburse Revolving Line of Credit Loan funds by due
execution of any draft.  The Borrower shall be responsible for all disbursements
made pursuant to this authorization and direction.  The Lender shall not be
obligated to inquire as to whether the Borrower has issued specific directions
for any particular draft or to determine whether the Borrower has received the
benefit of the proceeds of any particular draft before honoring such draft.  The
execution of any draft by the Borrower shall constitute a representation and
warranty to the Lender that the conditions set forth in Section 6(e) have been
met as of the date of all such drafts.

 

(ii)           Minimum Amount.  Each draft shall be in a minimum amount equal to
$10,000.00 and shall not be written in excess of the Revolving Line of Credit
Loan Commitment

 

4

--------------------------------------------------------------------------------


 

provided, however; that at no time shall any draft be written that results in
the Outstanding Revolving Advance exceeding the Borrowing Base or the Revolving
Line of Credit Loan Commitment, whichever is less.

 

(iii)          Stop Payment Provisions.  The Borrower may stop payment on a
draft by written request to the Lender.  The Lender shall not be liable in the
event the draft is honored following a stop-payment order, if such order is not
received in sufficient time to permit the dishonor.  The Borrower shall
reimburse the Lender for all damages, costs and expenses as a result of the
Lender’s refusal to honor a draft due to a stop payment order requested by the
Borrower.

 

(iv)          Fees.  Reasonable fees may be charged the Borrower by Lender for
the use of drafts and are subject to change at the Lender’s discretion.  In
addition, the Borrower may be charged additional fees for each draft that is not
in compliance with the provisions set forth in this Section 6(e) and for any
draft for which the Borrower requests a stop-payment order.

 

(v)           Limitations.  The Borrower shall not issue any draft as payment on
this or other Loan Obligations of the Borrower or for any purpose other than as
permitted in the Loan Documents.

 

(vi)          Revocation of Rights and Rejection of Drafts.  The Lender reserves
the right to revoke all future draft privileges without notice to the Borrower
in the event the payment of any draft would result in the Outstanding Revolving
Advance exceeding the Borrowing Base or the Revolving Line of Credit Loan
commitment, whichever is less.  The Lender reserves the right to reject drafts
that are not written for purposes specified in or pursuant to the terms and
conditions of the Loan Documents.  In the event that Lender chooses to honor a
draft which exceeds the limits as set forth in this Section 6(d)(ii), Borrower
shall repay all the amounts by which the Outstanding Revolving Advances exceed
the Borrowing Base or the Revolving Line of Credit Loan Commitment, whichever is
less, plus interest and a reasonable overdraft fee, upon demand by Lender.

 

(vii)         Notification.  The Borrower agrees to immediately notify the
Lender in the event one or more drafts are lost, stolen, destroyed or otherwise
misused and to indemnify the Lender and hold the Lender harmless from any loss
or claim if any draft is lost, stolen, forged, altered or otherwise misused.

 

(viii)        Authorization.  This authorization and direction shall be
effective until the Lender receives written notice of revocation by the
Borrower, provided the privilege of using drafts may be terminated by the Lender
at any time in its sole discretion. Upon such termination, the Borrower shall
surrender to the Lender all unused drafts on demand.

 

(f)            Conditions Precedent to All Advances.  The Lender’s obligation to
make each Advance under the Revolving Line of Credit Note shall be subject to
the terms, conditions and covenants set forth in the MLA and this Fifth
Supplement, including, without limitation, the following further conditions
precedent:

 

(i)            Representations and Warranties.  The representations and
warranties set forth in the MLA and this Fifth Supplement are true and correct
in all material respects as of the date of the request for any Advance to the
same extent and with the same effect as if made at and as of the date thereof
except as disclosed in writing to the Lender;

 

(ii)           Compliance With Disbursing Agreement.  All of the terms and
conditions of the Disbursing Agreement have been satisfied with respect to each
such Advance;

 

5

--------------------------------------------------------------------------------


 

(iii)          No Defaults.  The Borrower is not in default under the terms of
the MLA, the Related Documents or any other Material Contracts to which the
Borrower is a party and which relates to the construction of the Project or the
operation of the Borrower’s business; and

 

7.             Letters of Credit.

 

(a)           Commitment to Issue.  The Borrower may request Revolving Advances
by the Lender, and the Lender, subject to the terms and conditions of this Fifth
Supplement, may, in its sole discretion, issue letters of credit for any
Borrower’s account (such letters of credit, being hereinafter referred to
collectively as the “Letters of Credit”); provided, however, that:

 

(i)            the aggregate amount of outstanding Letter of Credit Liabilities
shall not at any time exceed the amount of $500,000.00;

 

(ii)           the sum of the outstanding Letters of Credit plus the Outstanding
Revolving Advances shall not at any time exceed the Borrowing Base.

 

(b)           Letter of Credit Request Procedure. The Borrower shall give the
Lender irrevocable prior notice (effective upon receipt) on or before 3:00 P.M.
(Minneapolis, Minnesota time) on the Business Day three Business Days prior to
the date of the requested issuance of a Letter of Credit specifying the
requested amount, expiry date and issuance date of each Letter of Credit to be
issued and the nature of the transactions to be supported thereby.  Any such
notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a Business Day
shall be deemed to have been received and be effective on the next Business
Day.  Each Letter of Credit shall be in the form of Exhibit B to this Fifth
Supplement, have an expiration date that occurs on or before the Maturity Date,
shall be payable in U.S. dollars, must be satisfactory in form and substance to
the Lender, and shall be issued pursuant to such documentation as the Lender may
require, including, without limitation, the Lender’s standard form letter of
credit request and reimbursement Fifth Supplement; provided that, in the event
of any conflict between the terms of such Fifth Supplement and the other Loan
Documents, the terms of the other Loan Documents shall control.

 

(c)           Letter of Credit Fees.  The Borrower shall pay to the Lender for
(i) all fees, costs, and expenses of the Lender arising in connection with any
Letter of Credit, including the Lender’s customary fees for amendments,
transfers, and drawings on Letters of Credit and (ii) on the date of the
issuance of the Letter of Credit, and at the anniversary date of issuance of
such Letter of Credit, an issuance fee equal to two and one-half (2.5%) percent,
on an annualized basis, of the maximum amount available to be drawn under the
Letter of Credit.

 

(d)           Funding of Drawings.  Upon receipt from the beneficiary of any
Letter of Credit of any demand for payment or other drawing under such Letter of
Credit, the Issuer shall promptly notify the Borrower as to the amount to be
paid as a result of such demand or drawing and the respective payment date.  Any
notice pursuant to the forgoing sentence shall specify the amount to be paid as
a result of such demand or drawing and the respective payment date.

 

(e)           Reimbursements.  After receipt of the notice delivered pursuant to
clause (d) of this section with respect to a Letter of Credit, the Borrower
shall be irrevocably and unconditionally obligated to reimburse the Lender for
any amounts paid by the Lender upon any demand for payment or drawing under the
applicable Letter of Credit, without presentment, demand, protest, or other
formalities of any kind other than the notice required by clause (d) of this
section.  Such reimbursement shall occur no later than 3:00 P.M. (Minneapolis,
Minnesota time) on the date of payment under the applicable Letter

 

6

--------------------------------------------------------------------------------


 

of Credit if the notice under clause (d) of this section is received by
2:00 P.M. (Minneapolis, Minnesota time) on such date or by 11:00 A.M.
(Minneapolis, Minnesota time) on the next Business Day, if such notice is
received after 2:00 P.M. (Minneapolis, Minnesota time).  All payments on the
Reimbursement Obligations (including any interest earned thereon) shall be made
to the Lender for the account of the Lender in U.S. dollars and in immediately
available funds, without set-off, deduction, or counterclaim.

 

(f)            Reimbursement Obligations Absolute.  The Reimbursement
Obligations of the Borrower under this Fifth Supplement shall be absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of the Loan Documents under all circumstances whatsoever and the
Borrower hereby waives any defense to the payment of the Reimbursement
Obligations based on any circumstance whatsoever, including, without limitation,
in any case, the following circumstances:  (i) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document; (ii) any
amendment or waiver of or any consent to departure from any Loan Document;
(iii) the existence of any claim, set-off, counterclaim, defense, or other
rights which any Borrower or any other Person may have at any time against any
beneficiary of any Letter of Credit, the Lender or any other Person, whether in
connection with any Loan Document or any unrelated transaction; (iv) any
statement, draft, or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(v) payment by the Lender under any Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or (vi) any other circumstance whatsoever, whether or not similar to any
of the foregoing; provided that Reimbursement Obligations with respect to a
Letter of Credit may be subject to avoidance by a Borrower if the Borrower
proves in a final non-appealable judgment that it was damaged and that such
damage arose directly from the Lender’s willful misconduct or gross negligence
in determining whether the documentation presented under the Letter of Credit in
question complied with the terms thereof.

 

(g)           Issuer Responsibility.  Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit with respect to its use of
such Letter of Credit.  Neither the Lender, nor any of its respective officers
or directors shall have any responsibility or liability to the Borrower or any
other Person for: (a) the failure of any draft to bear any reference or adequate
reference to any Letter of Credit, or the failure of any documents to accompany
any draft at negotiation, or the failure of any Person to surrender or to take
up any Letter of Credit or to send documents apart from drafts as required by
the terms of any Letter of Credit, or the failure of any Person to note the
amount of any instrument on any Letter of Credit, each of which requirements, if
contained in any Letter of Credit itself, it is agreed may be waived by the
Lender; (b) errors, omissions, interruptions, or delays in transmission or
delivery of any messages; (c) the validity, sufficiency, or genuineness of any
draft or other document, or any endorsement(s) thereon, even if any such draft,
document or endorsement should in fact prove to be in any and all respects
invalid, insufficient, fraudulent, or forged or any statement therein is untrue
or inaccurate in any respect; (d) the payment by the Lender to the beneficiary
of any Letter of Credit against presentation of any draft or other document that
does not comply with the terms of the Letter of Credit; or (e) any other
circumstance whatsoever in making or failing to make any payment under a Letter
of Credit.  The Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

8.             Interest Rate.  Subject to the provisions of Sections 9 and 11 of
this Fifth Supplement, the Revolving Line of Credit Loan shall bear interest at
a rate equal to the LIBOR Rate plus 325 basis points.  The computation of
interest, amortization, maturity and other terms and conditions of the Revolving
Line of Credit Loan shall be as provided in the Revolving Line of Credit Note,
provided, however, in no event shall the applicable rate exceed the maximum
nonusurious interest rate, if any, that at any time, or from time to time, may
be contracted for, taken, reserved, charged, or received under applicable state
or federal laws (the “Maximum Rate”).

 

7

--------------------------------------------------------------------------------


 

9.             Default Interest.  In addition to the rights and remedies set
forth in the MLA:  (i) if the Borrower fails to make any payment to Lender when
due (including, without limitation, any purchase of equity of Lender when
required), then at Lender’s option in each instance, such obligation or payment
shall bear interest from the date due to the date paid at 2% per annum in excess
of the rate of interest that would otherwise be applicable to such obligation or
payment; (ii) upon the occurrence and during the continuance of an Event of
Default beyond any applicable cure period, if any, at Lender’s option in each
instance, the unpaid balances of the Revolving Line of Credit Loan shall bear
interest from the date of the Event of Default or such later date as Lender
shall elect at 2% per annum in excess of the rate(s) of interest that would
otherwise be in effect on the Revolving Line of Credit Loan under the terms of
the Revolving Line of Credit Note; (iii) after the maturity of the Revolving
Line of Credit Loan, whether by reason of acceleration or otherwise, the unpaid
principal balance of the Revolving Line of Credit Loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect on the Revolving Line of Credit Loan under the terms of the
Revolving Line of Credit Note.  Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.

 

10.          Late Charge.  If any payment of principal or interest due under
this Fifth Supplement or the Revolving Line of Credit Note is not paid within
ten (10) days of the due date thereof, the Borrower shall, in addition to such
amount, pay a late charge equal to five percent (5%) of the amount of such
payment.

 

11.          Changes in Law Rendering Certain LIBOR Rate Loans Unlawful.  In the
event that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of the Lender should raise a substantial question as to whether it is)
unlawful for the Lender to make, maintain or fund LIBOR Rate Loans, then: 
(a) the Lender shall promptly notify each of the other parties hereto; and
(b) the obligation of the Lender to make LIBOR rate loans of such type shall,
upon the effectiveness of such event, be suspended for the duration of such
unlawfulness.  During the period of any suspension, Lender shall make loans to
Borrower that are deemed lawful and that as closely as possible reflect the
terms of the MLA.

 

12.          Payments and Computations.

 

(a)           Method of Payment.  Except as otherwise expressly provided herein,
all payments of principal, interest, and other amounts to be made by the
Borrower under the Loan Documents shall be made to the Lender in U.S. dollars
and in immediately available funds, without set-off, deduction, or counterclaim,
not later than 2:00 P.M. (Minneapolis, Minnesota time) on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).  The
Borrower shall, at the time of making each such payment, specify to the Lender
the sums payable under the Loan Documents to which such payment is to be applied
and in the event that the Borrower fail to so specify or if an Event of Default
exists, the Lender may apply such payment and any proceeds of any Collateral to
the Loan Obligations in such order and manner as it may elect in its sole
discretion, subject to Section 12(c).

 

(b)           Application of Funds.  Apply all payments received by it to the
Borrower’s obligations to Lender in such order and manner as Lender may elect in
its sole discretion; provided that any payments received from any guarantor or
from any disposition of any collateral provided by such guarantor shall only be
applied against obligations guaranteed by such guarantor.

 

8

--------------------------------------------------------------------------------


 

(c)           Payments on a Non-Business Day. Whenever any payment under any
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of the payment of
interest and fees, as the case may be.

 

(d)           Proceeds of Collateral.  All proceeds received by the Lender from
the sale or other liquidation of the Collateral when an Event of Default exists
shall first be applied as payment of the accrued and unpaid fees and expenses of
the Lender hereunder and then to all other unpaid or unreimbursed Loan
Obligations (including reasonable attorneys’ fees and expenses) owing to the
Lender and then any remaining amount of such proceeds shall be applied to the
unpaid amounts of Loan Obligations, until all the Loan Obligations have been
paid and satisfied in full or cash collateralized.  After all the Loan
Obligations (including without limitation, all contingent Loan Obligations) have
been paid and satisfied in full, all Commitments terminated and all other
obligations of the Lender to the Borrower otherwise satisfied, any proceeds of
Collateral shall be delivered to the Person entitled thereto as directed by the
Borrower or as otherwise determined by applicable law or applicable court order.

 

(e)           Computations.  Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of 365 or 366 days, as appropriate.  Interest shall
accrue from and include the date of borrowing, but exclude the date of payment.

 

13.          Maximum Amount Limitation.  Anything in this MLA, this Fifth
Supplement, or the other Loan Documents to the contrary notwithstanding,
Borrower shall not be required to pay unearned interest on the Revolving Line of
Credit Note or any of the Loan Obligations, or ever be required to pay interest
on the Revolving Line of Credit Note or any of the Loan Obligations at a rate in
excess of the Maximum Rate, if any.  If the effective rate of interest which
would otherwise be payable under the MLA, this Fifth Supplement, the Revolving
Line of Credit Note, or any of the other Loan Documents would exceed the Maximum
Rate, if any, then the rate of interest which would otherwise be contracted for,
charged, or received under the MLA, this Fifth Supplement, the Revolving Line of
Credit Note, or any of the other Loan Documents shall be reduced to the Maximum
Rate, if any.  If any unearned interest or discount or property that is deemed
to constitute interest (including, without limitation, to the extent that any of
the fees payable by Borrower for the Loan Obligations to the Lender under the
MLA, this Fifth Supplement, the Revolving Line of Credit Note, or any of the
other Loan Documents are deemed to constitute interest) is contracted for,
charged, or received in excess of the Maximum Rate, if any, then such interest
in excess of the Maximum Rate shall be deemed a mistake and canceled, shall not
be collected or collectible, and if paid nonetheless, shall, at the option of
the holder of the Revolving Line of Credit Note, be either refunded to the
Borrower, or credited on the principal of the Revolving Line of Credit Note.  It
is further agreed that, without limitation of the foregoing and to the extent
permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by the Lender under the Revolving
Line of Credit Note, or under any of the Loan Documents, that are made for the
purpose of determining whether such rate exceeds the Maximum Rate applicable to
the Lender, if any, shall be made, to the extent permitted by applicable laws
(now or hereafter enacted), by amortizing, prorating and spreading during the
period of the full terms of the Advances evidenced by the Revolving Line of
Credit Note, and any renewals thereof all interest at any time contracted for,
charged or received by Lender in connection therewith. This section shall
control every other provision of all agreements among the parties to the MLA
pertaining to the transactions contemplated by or contained in the Loan
Documents, and the terms of this section shall be deemed to be incorporated in
every Loan Document and communication related thereto.

 

14.          Lender Records.  All advances and all payments or prepayments made
thereunder on account of principal or interest may be evidenced by the Lender in
accordance with its usual practice in an

 

9

--------------------------------------------------------------------------------


 

account or accounts evidencing such advances and all payments or prepayments
thereunder from time to time and the amounts of principal and interest payable
and paid from time to time thereunder; in any legal action or proceeding in
respect of the Notes, the entries made in such account or accounts shall be
prima facie evidence of the existence and amounts of all advances and all
payments or prepayments made thereunder on account of principal or interest. 
Lender shall provide monthly statements of such entries to Borrower for the
purpose of confirming the accuracy of such entries.

 

15.          Mandatory Prepayments or Collateralization. The Borrowers shall,
within five (5) days following the earlier of the delivery of each Borrowing
Base Certificate hereof or the day upon which such Borrowing Base Certificate
was due, either (i) prepay the Advances in the amount, if any, by which the
Outstanding Credit on the date of prepayment under this Section 15 exceeds the
Borrowing Base at such time, together with accrued interest to the date of such
prepayment on the amount prepaid, or (ii) pledge and assign to the Lender
additional collateral acceptable to the Lender, in the Lender’s sole discretion,
and deliver all documentation that the Lender, in its sole discretion, may
require in connection with such pledge and assignment and the perfection of a
first-priority security interest in such additional collateral, so that the
Borrowing Base plus the value assigned by the Lender, in its sole discretion, to
such additional collateral equals or exceeds the Outstanding Credit.

 

16.          Loan Payments.  During the continuance of an Event of Default, the
Lender may deduct any obligations due or any other amounts due and payable by
the Borrower under the Loan Documents from any accounts maintained with the
Lender.

 

17.          Reporting Requirements.  In addition to the reporting requirements
under Section 5.01(c) in the MLA, the Borrower will furnish to the Lender as
soon as available and in any event within 30 days after the end of each month
(or at such other times or with such greater frequency as is requested by the
Lender), a duly completed Borrowing Base Certificate, setting forth the
Borrowing Base as of the last day of such month calculated based upon collateral
value criteria and advance rates which do not exceed those set forth in the
Borrowing Base Certificate, and including such other information, representation
and warranties contemplated therein, certified by the appropriate authorized
officer of the Borrower.

 

18.          Compensation.  Upon the request of the Lender, the Borrower shall
pay to the Lender such amount or amounts as shall be sufficient (in the
reasonable opinion of the Lender) to compensate it for any loss, cost, or
expense (excluding loss of anticipated profits incurred by it) as a result of:
(i) any payment, prepayment, or conversion of a LIBOR rate loan for any reason
on a date other than the last day of the Interest Period for such Loan; or
(ii) any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in the MLA or this Fifth
Supplement to be satisfied) to borrow, extend, or prepay a LIBOR rate loan on
the date for such borrowing, extension, or prepayment specified in the relevant
notice of borrowing, extension or prepayment under this Agreement.

 

Such indemnification may include any amount equal to the excess, if any, of: 
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrower, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this section
shall survive the repayment of the Revolving Line of Credit Loan and other
obligations under the Loan Documents hereunder.

 

10

--------------------------------------------------------------------------------


 

19.          Security.  The Borrower’s obligations hereunder and, to the extent
related thereto, the MLA, shall be secured as provided in the MLA.

 

20.          Effect of Fifth Supplement.  The execution and delivery of this
First Amendment to Fifth Supplement and the Revolving Line of Credit Note shall
supercede and replace in its entirety the Fifth Supplement and Revolving Line of
Credit Note and the Second Amended and Restated Revolving Line of Credit Note,
which shall be of no force or effect.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Fifth
Supplement to the Fourth Amended and Restated Master Loan Agreement to be
executed by their duly authorized officers as of the date shown above.

 

 

HERON LAKE BIOENERGY, LLC

 

a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

Name: Robert J. Ferguson

 

Title: President

 

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

an United States corporation

 

 

 

 

 

By:

/s/ Mark Schmidt

 

 

Mark Schmidt

 

 

Its Vice President

 

11

--------------------------------------------------------------------------------